Citation Nr: 0120088	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  95-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disabilities.

2.  Entitlement to service connection for residuals of right 
femur fracture.

3.  Entitlement to service connection for residuals of left 
femur fracture.

4.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated as 10 percent disabling, on 
appeal from the initial grant of service connection.

5.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated as 10 percent disabling, on 
appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had verified military service from March 23, 1979 
to July 7, 1979, and from January 16, 1986 to May 20, 1992.  
He had unverified military service from August 1979 to 
January 15, 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.  

The Board points out that the issue of entitlement to an 
increased rating for appendectomy scar with adhesions, is 
shown to have been withdrawn from appellate consideration.  
See "Appeal Cancellation Notification," dated and signed by 
the veteran in June 1999.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal concerning this issue and it is dismissed without 
prejudice.

The issues concerning entitlement to service connection will 
be addressed in the REMAND portion of this decision.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims for entitlement to increased ratings has 
been developed.

2.  The veteran's service-connected right and left knee 
disabilities are manifested by complaints of pain, stiffness, 
and of giving out with standing after prolonged periods of 
sitting or lying; the residuals of both the right and left 
service-connected knee disabilities are productive of no more 
than slight impairment.

3.  The evidence in this case does not reflect that the 
veteran has an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular disability rating standards for either his service-
connected right or left knee disability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 10 
percent for chondromalacia of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.321, 4.71a, Part 4, Diagnostic Code 
5257 (2000).

2.  The schedular criteria for an evaluation greater than 10 
percent for chondromalacia of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.321, 4.71a, Part 4, Diagnostic Code 
5257 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative assert, in essence, that a 
rating in excess of 10 percent is warranted for both the 
veteran's service-connected right and left knee disabilities.  
Specifically, the veteran's representative asserts that the 
veteran's bilateral knee disorders have gotten worse.  

VA has a duty to assist the appellant in the development of 
all facts pertinent to his claim.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.103(a) (2000).  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103). The March 1993 
statement of the case (SOC), the August 1994 rating decision, 
as well as supplemental statements of the case (SSOCs) dated 
in August 1994 and February and May 1999, informed the 
veteran of the requirements set out in the schedular 
criteria.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, SOC, 
and SSOCs sent to the appellant informed him of the 
information and evidence needed to support the grant of a 
higher rating and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A). The Board notes that the VA has associated the 
veteran's service medical records as well as postservice VA 
medical records with the record.  

Additionally, the veteran is also shown to have been provided 
a VA examination in 1999, in which during the course of the 
examination the examiner reviewed the claims file and 
provided comprehensive examination findings as well as a 
diagnosis.  VA has satisfied its duties to notify and to 
assist the appellant in the matter of these increased rating 
claims.  Further development and further expending of VA's 
resources is not warranted.  

Factual Background

Service connection for "chondromalacia" of the right and 
left knees was initially granted in a rating decision dated 
in July 1992; a noncompensable rating was assigned separately 
for each knee, from May 21, 1992, the day following the 
veteran's service separation.  The veteran thereafter 
perfected an appeal as to that decision.  In an August 1994 
rating decision, a 10 percent rating was assigned for the 
veteran's service-connected bilateral knee disabilities, from 
May 21, 1992.  In June 1996, as shown as part of a VA Form 
21-4138, Statement in Support of Claim, the veteran sought an 
increase in the rating assigned to his service-connected knee 
disabilities.  As shown as part of a November 1997 SSOC, the 
RO determined that the 10 percent ratings assigned for the 
veteran's service-connected bilateral knee disabilities were 
to be continued.  The 10 percent ratings have remained in 
effect since August 1994.  

A May 1982 VA consultation sheet shows that the veteran was 
seen by a staff neurologist.  The veteran complained of 
bilateral knee pain with instability.  No neurological 
deficit was noted.  

Review of the veteran's service medical records show that 
possible right knee sprain was diagnosed in July 1986.  In 
February 1989 the veteran complained of bilateral knee pain 
for the past seven years; "RPPS" was diagnosed.  Chronic 
knee pain was diagnosed in December 1991.  A physical profile 
report dated in February 1992 shows a diagnosis of bilateral 
knee pain.  The report of a physical evaluation board 
proceeding dated in April 1992 shows a diagnosis of bilateral 
chondromalacia of the patella, and also indicated that the 
veteran was found to be physically unfit.  
A VA X-ray report dated in October 1992 shows that the 
veteran's left knee was found to be normal, with no evidence 
of fracture, dislocation, arthritis, or joint effusion.  A VA 
X-ray report dated in March 1993 shows that the veteran's 
right knee was found to be normal, with no evidence of 
fracture, arthritis, or other abnormality.

A VA examination report dated in December 1993 shows a 
diagnosis of chondromalacia of the knees.  Examination of the 
veteran's knees showed neither swelling, deformity, 
subluxation, nor lateral instability.  

The veteran underwent a VA examination in May 1994.  Review 
of the examination report shows that the veteran complained 
of stiffness and painful motion of the knees.  A genu valgum 
of the knees was observed.  No evidence of effusion or 
instability of the knees was shown to exist.  The diagnosis 
was bilateral chondromalacia of the knees.  

In correspondence dated in June 1996, the veteran indicated 
that instability associated with his knees had worsened and 
that he used a cane for support.  He added that he had 
stiffness and locking of his knees and that he could only 
bend or flex his knees 30 degrees.  

A VA orthopedic examination report dated in November 1996 
shows that chondromalacia was again diagnosed.  The veteran 
complained of bilateral knee pain.  It was reported that the 
veteran walked with a cane and had mild to moderate bilateral 
genu valgum.  The right kneecap was reported to be extremely 
tender to touch and to pressure.  No lateral instability was 
noted, and the right knee flexion was to 25 degrees with full 
extension.  The examiner noted that left knee findings were 
similar to the right knee.  

A May 1998 VA outpatient treatment record shows that the 
veteran complained of bilateral knee pain.  

The report of a VA orthopedic examination dated in March 1999 
shows that the veteran complained of pain and stiffness in 
his knees together with a sharp-to-throbbing pain in the 
joint.  The veteran described the pain associated with his 
knees as a constant 10 out of 10, and added that normal 
activity aggravated his knees.  The veteran also reported 
that his knees gave out on him when he tried to stand up from 
prolonged sitting or lying.  It was noted that the veteran 
used a cane as well as bilateral knee braces.  No history of 
dislocation was reported.  The veteran reported having not 
worked for four years and that he had no daily activities 
which he could perform; he noted that he could only sit 
around and read books or write.  

The examiner reported that in the course of physical 
examination the veteran yelled and resisted throughout the 
examination.  It was noted that the veteran would only flex 
his knees 20 degrees with active range of motion, refusing to 
go farther due to pain.  Passive range of motion was reported 
to show bilateral flexion to 80 degrees while sitting on the 
examination table.  The veteran complained of pain from zero 
to 20 degrees on range of motion testing.  The examiner 
noted, in response to a question posed on the examination 
report concerning additional range of motion or joint 
function additionally limited by pain, fatigue, weakness, or 
lack of endurance following repetitive use or during flare-
ups, that the veteran would not bend his knees any further 
than 20 degrees.  Additionally, the examiner, when asked to 
describe objective evidence of painful motion, edema, 
effusion, abnormal movement, guarding of movement, etc., 
noted that the veteran yelled, flinched, and asked the 
examiner not to palpate his knees.  It was noted that the 
veteran grimaced while the examiner attempted to palpate his 
knees, and flinched with just light touching of the knees.  
The veteran was noted to walk with a limp and a cane.  
Ankylosis was noted not to be present.  The diagnosis was 
bilateral knee "PFP" syndrome.  

A VA X-ray study of the veteran's knees dated in March 1999, 
revealed no bone or joint abnormality.

A VA medical record, dated in April 1999, shows that the 
veteran complained of pain starting immediately when bending 
his knees.  Active range of motion was reported as 65 degrees 
of flexion and 9 degrees of extension concerning the right 
knee, and 57 degrees of flexion and 7 degrees of extension 
for the left knee.  Flexion of 135 degrees and extension to 
zero degrees was noted to be normal.  

Analysis

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2000).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2000).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2000).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (2000) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a higher rating can be based on greater 
limitation of motion due to pain on use.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  However, any such functional loss 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  See 38 C.F.R. § 4.40 
(2000).

The RO has assigned a 10 percent rating for each of the 
veteran's service-connected bilateral knee disabilities under 
Diagnostic Code 5257 of VA's Schedule for Rating Disabilities 
(Rating Schedule).  

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  When the disability is slight, a rating 
of 10 percent is provided.  When the disability is moderate, 
a rating of 20 percent is provided.  

Diagnostic Code 5260 provides that a 10 percent rating is 
warranted when flexion is limited to 45 degrees; and a 20 
percent rating is warranted when flexion is limited to 30 
degrees. 

Diagnostic Code 5261 provides that when extension of the knee 
is limited to 10 degrees, a 10 percent rating is warranted; 
and when extension is limited to 15 degrees, a 20 percent 
rating is warranted. 

VA has specifically found that limitation of motion 
(arthritis) and instability contemplated under Diagnostic 
Code 5257 do not overlap, and, therefore, separate 
evaluations may be assigned.  VAOPGCPREC 23-97 (July 1997).  
However, the evidence of record does not show the presence of 
either right or left knee arthritis.  

The Board finds that the current symptoms and findings 
relative to the veteran's service-connected right and left 
knee disabilities do not satisfy the criteria for a rating in 
excess of 10 percent.  The veteran's complaints of pain are 
not shown to produce any additional functional limitation 
than is contemplated by the 10 percent rating now in effect.  
See 38 C.F.R. § 4.40 (2000); see also DeLuca, supra

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  
In this regard, the medical record, as discussed above, 
includes clinical findings of complaints relating to the 
veteran's service-connected knees.  The record does not 
contain medical findings which show that either his right or 
left knee is manifested by moderate recurrent subluxation or 
lateral instability.  See Diagnostic Code 5257.  
Additionally, neither knee is shown to be ankylosed.  
Therefore, an increased rating is not shown to be warranted 
pursuant to Diagnostic Code 5256.  Also, concerning the 
documented ranges of motion of the veteran's knees, shown to 
be associated with the evidence of record, the medical 
evidence does not support findings that flexion of either of 
the veteran's knees is limited to 30 degrees, or that 
extension is limited to 15 degrees.  Therefore, a rating in 
excess of 10 percent under either Diagnostic Code 5260 or 
Diagnostic Code 5261 is not for application in this case.  
Therefore, in essence, taking into consideration all of the 
available information and the criteria set forth in the 
Rating Schedule, it is the finding of the Board a rating in 
excess of 10 percent for either the veteran's service-
connected right or left knee disabilities is not warranted.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, the Board finds no 
basis, which supports a higher rating as to either the 
veteran's right or left knee disabilities.  The evidence does 
not reflect that the degree of impairment concerning either 
knee more nearly approximates the criteria for the next 
higher evaluation pursuant to 38 C.F.R. § 4.7 (2000).  
Additionally, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule.  38 C.F.R. 
§ 4.3 (2000).

The Board also points out that the 10 percent disability 
evaluation currently assigned, based upon the evidence of 
record, is the highest rating assignable during the appeal 
period of the veteran's current claims.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board also again notes 
that the 10 percent rating currently assigned the veteran for 
the disabilities at question has been in effect since May 21, 
1992, the day following his service separation.  

Review of the record shows that the RO has considered 
referral of the veteran's service-connected bilateral knee 
disabilities for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) (2000).  In exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2000).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
In this regard, the Board is of the opinion, following its 
review of the complete evidentiary record, that the 10 
percent schedular evaluations assigned for the veteran's 
service-connected bilateral knee disabilities are not 
inadequate.  As the schedular criteria provide a basis to 
award increased compensation in this case for this 
disability, it does not appear that the veteran has an 
"exceptional or unusual" disability of the knees.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
veteran has required frequent hospitalization for his 
bilateral knee disorders over the years.  As such, this case 
does not involve an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment -- beyond that contemplated in the assigned 
evaluation, or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards; thus, referral of the case to appropriate 
VA officials, for consideration of an extraschedular rating, 
is not warranted.  38 C.F.R. § 3.321(b)(1) (2000).  In this 
regard, the Board notes that while the veteran maintains that 
he has been unable to work for four years, there is no 
objective evidence of marked interference with employment due 
to his service-connected bilateral knee disabilities.  The 
Board also notes, parenthetically, that the veteran was 
granted entitlement to nonservice-connected pension in 
September 1999 due several nonservice-connected disabilities.  


ORDER

Entitlement to an increased rating in excess of 10 percent 
for chondromalacia of the right knee is denied. 

Entitlement to an increased rating in excess of 10 percent 
for chondromalacia of the left knee is denied.


REMAND

As noted above, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas, supra.  Concerning the issues 
regarding entitlement to service connection now before the 
Board on appeal, while mindful that the RO did not have the 
benefit of the explicit provisions of the VCAA, based upon 
the findings set out below, VA's duties have not been 
satisfactorily fulfilled.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  

Regarding the veteran's claim for service connection for a 
bilateral foot disorder, the Board notes that a service 
medical record, specifically, an X-ray report, dated in 
February 1992, indicates findings reflective of "minimal 
focal degenerative changes with the presence of a small 
anomalous ossicle," and "[a]natomic variation of the 
sesamoids...with multiple sesamoids for the distal 
metatarsals present."  The diagnosis was "[e]ssentially 
normal study."  A March 1992 medical evaluation board 
proceedings report includes a diagnosis of bilateral foot 
discomfort, etiology unknown.  It was also noted that this 
condition was incurred while the veteran was entitled to 
basic pay, did not exist prior to service, and that the 
disorder was permanently aggravated by service.  A May 1992 
inpatient treatment record, dated in May 1992, contains a 
diagnosis of bilateral foot discomfort, etiology unknown.  

A VA feet examination report, dated in September 1993, 
shortly after the veteran's service separation, reveals X-ray 
findings of infracalcaneal spur on the left foot and 
asymptomatic fracture of the anterior superior facet of the 
right calcaneus.  The diagnoses included, in addition to the 
above-mentioned X-ray findings, genu valgus (knock-knee) and 
tenosynovitis peroneus brevis attachment bilateral.  The 
examiner, a podiatrist, commented that the veteran's foot 
pain was secondary to the knee position of genu valgum, and 
that this is the foot position that is needed to attempt to 
allow the foot for better weight bearing.  Review of the 
record shows that the veteran has not been afforded a VA 
podiatry examination since September 1993.  As such, to 
comply with the VCAA, the veteran should be afforded a VA 
podiatry examination in an attempt to ascertain the nature, 
severity, and etiology of the bilateral foot disorder for 
which he is currently seeking service connection. 

The issue of aggravation of a nonservice-connected disability 
by a service-connected disability is also for consideration 
by the Board.  The Court has held, in Allen v. Brown, 7 Vet. 
App. 439 (1993), that a veteran is entitled to service 
connection for any increment in the severity of a nonservice-
connected disability attributable to a service-connected 
disability.  As such, in the course of the podiatric 
examination, an opinion should be elicited as to whether it 
is as least as likely as not that a bilateral foot disorder, 
if diagnosed, is related to, a manifestation of, or 
aggravated by the service-connected bilateral knee 
disabilities.  

Concerning the veteran's current claims on appeal for 
entitlement to service connection for bilateral fractures of 
the femurs, private medical records dated in 1970 show that 
the veteran sustained fractures to both of his femurs.  In 
addition, review of the service medical records is shown to 
include numerous references to the veteran having fractured 
both femurs prior to his service enlistment. 

The Board notes that a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306 (2000). 

The Board observes that pursuant to the provisions of the 
above-discussed VCAA, as well as in order to comply with the 
statutory duty to assist, which includes the providing of 
notice and examinations or obtaining medical opinions when 
necessary, the veteran also should be afforded a VA 
orthopedic examination in an attempt to ascertain the nature, 
severity, and the etiology of the bilateral femur disorders 
for which he is currently seeking service connection.   

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his claimed bilateral foot 
and bilateral femur disabilities, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records (not already in the 
claims folder), should then be requested.  
All records obtained should be added to 
the claims folder. 

2.  The RO should schedule the veteran 
for a VA examination by a podiatrist for 
the purpose of ascertaining the nature, 
severity, and etiology of his claimed 
bilateral foot disabilities.  The 
examination should include all necessary 
tests and studies, including X-rays.  If 
a diagnosis as to bilateral foot 
disorders is made, the examiner should 
specify whether it is at least as likely 
as not that the diagnosed disorder(s) is 
related to the veteran's period of active 
service.  The examiner should also be 
requested to render an opinion as to the 
etiology of the disorder and whether 
there is a reasonable probability that 
such a disorder is part of, or was caused 
by, any foot injury or disease, including 
the "minimal focal degenerative changes 
with the presence of a small anomalous 
ossicle," and "[a]natomic variation of 
the sesamoids...with multiple sesamoids 
for the distal metatarsals present" 
diagnosed inservice in February 1992 and 
the postservice VA X-ray findings of 
September 1993 which reported findings of 
infracalcaneal spur on the left foot and 
asymptomatic fracture of the anterior 
superior facet of the right calcaneus.  

It is also requested that the examiner 
render an opinion as to whether it is at 
least as likely as not that a bilateral 
foot disorder, if diagnosed, is related 
to, a manifestation of, or aggravated by 
the service-connected bilateral knee 
disabilities.  

The claims folder and a copy of this 
Remand must be made available to and 
thoroughly reviewed by the examiner prior 
to the examination.  A complete rationale 
for any opinions expressed should be 
included in the examination report.

3.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
for the purpose of ascertaining the 
nature, severity, and etiology of his 
claimed bilateral femur disabilities.  
The examination should include all 
necessary tests and studies, including X-
rays.  If a diagnosis as to a bilateral 
femur disorder is made, the examiner 
should specify whether it is at least as 
likely as not that the diagnosed 
disorder(s) is related to the veteran's 
period of active service.  

The examiner is also requested to render 
an opinion as to whether it is at least 
as likely as not that there was an 
increase in severity of any preexisting 
bilateral femur disability during the 
veteran's period of active service, and, 
if there was an increase in pathology 
during his period of service, was this 
increase clearly and unmistakably the 
result of natural progress of the 
underlying condition.  

The claims folder and a copy of this 
Remand must be made available to and 
thoroughly reviewed by the examiner prior 
to the examination.  A complete rationale 
for any opinions expressed should be 
included in the examination reports.

4.  The RO is to ensure that copies of 
all correspondence sent to the veteran 
with regard to the scheduling of the 
examinations are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

6.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and 
assistance requirements of the VCAA.

7.  Finally, after undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the appellant's claims for entitlement to 
service connection for bilateral foot 
disorders, residuals of right femur 
fracture and residuals of left femur 
fracture.  If the RO denies any benefit 
sought, it should provide the appellant 
and his representative a SSOC and an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



